Exhibit 10.2

 

APTARGROUP, INC.

2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(PERFORMANCE-BASED VESTING FORM)

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants the
participant (the “Employee”) as of the Grant Date set forth in the Award Notice,
pursuant to Section 6(d) of the AptarGroup, Inc. 2018 Equity Incentive Plan (the
“Plan”), a restricted stock unit award (the “Award”) with respect to the number
of shares of the Company’s Common Stock, par value $0.01 per share (the “Common
Stock”) set forth in the Award Notice, upon and subject to the restrictions,
terms and conditions set forth below.  Capitalized terms not defined herein
shall have the meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Employee accepts this Agreement by electronically accepting this
Agreement within the Employee’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect.

2. Performance Period and Vesting. 

2.1 Performance-Based Vesting Conditions.  Subject to the remainder of this
Section 2, the shares of Common Stock shall vest pursuant to the terms of this
Agreement and the Plan based on the achievement of the performance goals set
forth in the Award Notice over the performance period set forth in the Award
Notice (the “Performance Period”), provided that that the Employee remains in
continuous employment with the Company through the end of the Performance Period
(the “Vesting Date”).  Attainment of the performance goals shall be determined
and certified by the Committee in writing prior to the settlement of the Award.

2.2 Termination of Employment.  

(i) Termination of Employment by Reason of Death or Disability.  If, prior to
the Vesting Date, the Employee’s employment is terminated by the Company by
reason of death or Disability, the Employee or the Employee’s beneficiary, as
the case may be, shall be entitled to a prorated payment equal to the target
number of shares of Common Stock subject to this Award multiplied by a fraction,
the numerator of which shall equal the number of days such Employee was employed
with the Company during the Performance Period and the denominator of which
shall equal the number of days in the Performance Period.  The portion of the
Award that does not become vested pursuant to this clause (i) shall be
immediately forfeited.

(ii) Termination of Employment by Reason of Retirement.  If, prior to the
Vesting Date, the Employee’s employment is terminated by reason of Retirement,
the Employee or the Employee’s beneficiary, as the case may be, shall be
entitled to a prorated payment.  Such prorated payment shall be determined in
accordance with the Award Notice at the end of the Performance Period based on
the actual performance during the Performance Period multiplied by a fraction,
the numerator of which shall equal the number of days such Employee was employed
with the Company during the Performance Period and the denominator of which
shall equal the number of days in the Performance Period.  The portion of the
Award that does not become vested pursuant to this clause (i) shall be
immediately forfeited.

(iii) Termination of Employment for any Other Reason. If, prior to the Vesting
Date, an Employee’s employment with the Company is terminated for any reason
other than as set forth in Section 2.2(i) and 2.2(ii), such Employee’s Award
shall be immediately forfeited.



 

 

--------------------------------------------------------------------------------

 



(iv) Change in Control.  In the event of a Change in Control prior to the
Vesting Date, the Performance Period shall end as of the date on which the
Change in Control is consummated (the “Change in Control Performance Period”)
and the Employee shall be eligible to receive an Award determined in accordance
with the Award Notice based on actual performance during the Change in Control
Performance Period;  provided,  however, if the Change in Control occurs after
the date on which an Employee’s employment is terminated by reason of
Retirement, pursuant to Section 2.2(i)(ii), the Employee shall be eligible to
receive an Award determined in accordance with the Award Notice based on actual
performance during the Change in Control Performance Period and prorated in
accordance with Section 2.2(ii) based on the number of days such Employee was
employed with the Company during the Performance Period.  In the event of a
Change in Control prior to the Vesting Date and after the date on which
the Employee’s employment with the Company terminated where the Award shall
already have been forfeited pursuant to Section 2.2(i) and Section 2.2(iii), as
applicable, the Employee shall not be eligible for any payment (or, in the case
of Section 2.2(i), any further payment) with respect to the Award.

(f)Definitions.  For purposes of this Agreement, the following terms shall be
defined as follows:

(1)“Cause” shall mean (i) the commission of a felony involving moral turpitude,
(ii) the commission of a fraud, (iii) the commission of any material act
involving dishonesty with respect to the Company or any of its subsidiaries or
affiliates, (iv) gross negligence or willful misconduct with respect to the
Company or any of its subsidiaries or affiliates, (v) the willful and continued
failure by the Employee to substantially perform the Employee’s duties with the
Company (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Employee by the Company, which demand
specifically identifies the manner in which the Company believes that the
Employee has not substantially performed the Employee’s duties, (vi) breach of
any restrictive covenant provision or agreement with the Company or (vii) any
breach by the Employee of any written agreement with the Company or any of its
subsidiaries or affiliates which is material and which is not cured within 30
days following written notice thereof to the Employee by the Company.

(2)“Disability” shall mean that the Employee either (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, is receiving income replacement
benefits for a period of not less than six (6) months under an accident and
health plan covering employees of the Employee’s employer.

(3)“Retirement” shall mean termination of employment, other than for Cause,
either (i) at or after age 55 after a minimum of ten years of employment with
the Company or (ii) at or after age 65.  For purposes of determining whether
Employee has satisfied the service requirement for Retirement, employment with
an entity or business acquired by the Company shall be deemed to be employment
with the Company. 

3. Conversion of Restricted Stock Units and Issuance of Shares.  Upon the
vesting of all or any portion of the Award in accordance with Section 2 hereof,
one share of Common Stock shall be issuable for each restricted stock unit that
vests on such date, subject to the terms and provisions of the Plan and this
Agreement.  Thereafter, the Company will transfer such shares to the Employee
upon satisfaction of any required tax withholding obligations.  No fractional
shares shall be issued under this Agreement.

4. Rights as a Stockholder.  The Employee shall not be entitled to any
privileges of ownership (including any voting rights or rights with respect to
dividends paid on the Common Stock) with respect to any of the shares of Common
Stock issuable under the Award unless and until, and only to the extent, the
Award is settled by the issuance of such shares to the Employee.

5. Additional Terms and Conditions of Award. 

5.1 Nontransferability of Award.  During the Performance Period, the restricted
stock units subject to the Award and not then vested may not be transferred by
the Employee other than by will, the laws of descent and distribution or
pursuant to Section 7(a) of the Plan on a beneficiary designation form approved
by the Company.  Except as permitted by the foregoing, during the Performance
Period, the restricted stock units subject to the Award and not then vested may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Any such attempted sale, transfer,
assignment, pledge, hypothecation or encumbrance, or other disposition of such
restricted stock units shall be null and void.



2

 

--------------------------------------------------------------------------------

 



5.2 Withholding Taxes.  (a)  As a condition precedent to the delivery to the
Employee of any of the shares of Common Stock subject to the Award, the Employee
shall, upon request by the Company, pay to the Company (or shall cause a
broker-dealer on behalf of the Employee to pay to the Company) such amount of
cash as the Company may be required, under all applicable federal, state, local
or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award.  If
the Employee shall fail to advance the Required Tax Payments after request by
the Company, the Company may, in its discretion, deduct any Required Tax
Payments from any amount then or thereafter payable by the Company to the
Employee.

(b)Under the terms of this Agreement, the Employee’s obligations to pay the
Required Tax Payments shall be satisfied by the Company withholding whole shares
of Common Stock which would otherwise be issued or transferred to the Employee
having an aggregate Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments; provided,  however, the Employee may notify the Company prior to the
Tax Date that the Employee has elected, in lieu of the Company withholding
shares of Common Stock, to satisfy his or her obligation to advance the Required
Tax Payments by (i) a check or cash payment to the Company, (ii) delivery to the
Company (either actual delivery or by attestation procedures established by the
Company) of previously owned whole shares of Common Stock having an aggregate
Market Value, determined as of the Tax Date, equal to the Required Tax Payments,
(iii) except as may be prohibited by applicable law, a cash payment by a broker
whom the Company has selected for this purpose and to whom the Employee has
authorized to sell any shares acquired upon the vesting of the Award to meet the
Required Tax Payments, or (iv) any combination of share withholding and (i),
(ii) and (iii).  Shares to be delivered to the Company or withheld may not have
a Market Value in excess of the minimum amount of the Required Tax Payments (or
such greater withholding amount to the extent permitted by applicable
withholding rules and accounting rules without resulting in variable accounting
treatment).  Any fraction of a share which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Employee. 

5.3 Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the vesting
of the restricted stock units or the delivery of the shares hereunder, the
shares of Common  Stock subject to the Award may not be delivered, in whole or
in part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained, free of any conditions not acceptable to
the Company.  The Company agrees to use reasonable efforts to effect or obtain
any such listing, registration, qualification, consent or approval.

5.4 Issuance of Shares.  As soon as practicable after the Vesting Date or, if
applicable, the date of the Participant’s termination of employment due to death
or Disability or the end of the Change in Control Performance Period (but no
later than the March 15th occurring immediately after the Vesting Date, the date
of the Participant’s termination of employment due to death or Disability or the
end of the Change in Control Performance Period, as applicable), the Company
shall issue or cause to be issued in the Employee’s name (or such other name as
is acceptable to the Company and designated in writing by the Employee) the
vested shares of Common Stock.  Such issuance shall be evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company (or, alternatively at the discretion of the Company, a
certificate or certificates may be registered in the Employee’s name).  The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in Section 5.2.

5.5 Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by the Employee give or be deemed to
give the Employee any right to continued employment by the Company or any
Affiliate of the Company.

5.6 Decisions of Board or Committee.  The Board of Directors of the Company or
the Committee shall have the right to resolve all questions which may arise in
connection with the Award.  Any interpretation, determination or other action
made or taken by the Board of Directors or the Committee regarding the Plan or
this Agreement shall be final, binding and conclusive.

5.7 Company to Reserve Shares.  The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of it authorized but unissued shares of Common Stock, shares of Common Stock
equal to the full number of unvested restricted stock units subject to the Award
from time to time.



3

 

--------------------------------------------------------------------------------

 



5.8 Agreement Subject to the Plan; Section 409A of the Code.  This Agreement is
subject to the provisions of the Plan (including the adjustment provision set
forth in Section 7(b) thereof) and shall be interpreted in accordance
therewith.  The Employee hereby acknowledges receipt of a copy of the Plan. 
This Program and the Awards granted hereunder are intended to be exempt from
Section 409A of the Code as short-term deferrals pursuant to U.S., Treasury
Regulation §1.409A-1(b)(4), and shall be interpreted and construed accordingly. 
The Company reserves the right to amend this Agreement to the extent it
determines in its sole discretion such amendment is necessary or appropriate to
comply with applicable law, including but not limited to Section 409A of the
Code.  Notwithstanding the foregoing, under no circumstances shall the Company
be responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Employee due to any failure to comply with Section 409A of the
Code.    

6. Miscellaneous Provisions.

6.1 Meaning of Certain Terms.  As used herein, employment by the Company shall
include employment by an Affiliate of the Company.

6.2 Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Employee, acquire any rights hereunder in
accordance with this Agreement or the Plan.

6.3 Notices.  All notices, requests or other communications provided for in this
Agreement shall be made in writing by (a) actual delivery to the party entitled
thereto, (b) mailing to the last known address of the party entitled thereto,
via certified or registered mail, return receipt requested or (c) telecopy with
confirmation of receipt.  The notice, request or other communication shall be
deemed to be received, in the case of actual delivery, on the date of its actual
receipt by the party entitled thereto, in the case of mailing, on the tenth
calendar day following the date of such mailing, and in the case of telecopy, on
the date of confirmation of receipt; provided, however, that if a notice,
request or other communication is not received during regular business hours, it
shall be deemed to be received on the next succeeding business day of the
Company.

6.4 Governing Law.  This Agreement and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to conflicts of laws principles.

6.5 Award Subject to Clawback.  The Award and any shares delivered pursuant to
the Award are subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time to comply with applicable law, including without limitation any
such policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder.

4

 

--------------------------------------------------------------------------------